Title: To James Madison from John Graham, 31 July 1806
From: Graham, John
To: Madison, James



Sir
Dumfries 31st. July 1806.

Before I had the Honor to recieve your Letter of the 28th. Inst. I had written to Governor Claiborne, that I understood permission would be given him to visit the Seat of Government this winter, and begged if he wished to avail himself of this permission, that he would advise me accordingly, and I would immediately, on the receipt of his Letter, hasten my return to Orleans.  I flatter myself that this arrangement will meet your approbation, but if it does not, I am prepared to adopt any other which you may be pleased to point out.  With perfect Respect I have the Honor to be Sir, Your Mo. Obt. Sert.

John Graham

